Title: Term of the Senate, [12 June] 1787
From: Madison, James
To: 


[12 June 1787]
Mr. Madison considered 7 years as a term by no means too long. What we wished was to give to the Govt. that stability which was every where called for, and which the Enemies of the Republican form alledged to be inconsistent with its nature. He was not afraid of giving too much stability by the term of Seven years. His fear was that the popular branch would still be too great an overmatch for it. It was to be much lamented that we had so little direct experience to guide us. The Constitution of Maryland was the only one that bore any analogy to this part of the plan. In no instance had the Senate of Maryd. created just suspicions of danger from it. In some instances perhaps it may have erred by yielding to the H. of Delegates. In every instance of their opposition to the measures of the H. of D. they had had with them the suffrages of the most enlightened and impartial people of the other States as well as of their own. In the States where the Senates were chosen in the same manner as the other branches, of the Legislature, and held their seats for 4 years, the institution was found to be no check whatever agst. the instabilities of the other branches. He conceived it to be of great importance that a stable & firm Govt. organized in the republican form should be held out to the people. If this be not done, and the people be left to judge of this species of Govt. by the operations of the defective Systems under which they now live, it is much to be feared the time is not distant when, in universal disgust, they will renounce the blessing which they have purchased at so dear a rate, and be ready for any change that may be proposed to them.
 